



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Sunda, 2021 ONCA 319

DATE: 20210512

DOCKET: C66808

Tulloch, Roberts and Trotter JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Rajin Sunda

Appellant

Harpreet Saini, for the appellant

Kelvin Ramchand, for the respondent

Heard and released orally: May
    10, 2021 by video conference

On appeal from the conviction entered on
    October 23, 2018 by Justice Alan D. Cooper of the Ontario Court of Justice, and
    from the sentence imposed on March 14, 2019.

REASONS FOR DECISION

[1]

On April 27, 2021, the appellant abandoned his
    appeal from his convictions for possession of heroin for the purpose of trafficking
    and simple possession of cocaine. In the exceptional circumstances of this
    case, the appellant and the respondent jointly propose that the sentence appeal
    be allowed in part and that the remainder of the net twenty month sentence be
    stayed, and a one-year period of probation be substituted.

[2]

The sentencing judge accepted that the appellant
    was an addict-trafficker. The pre-sentence report highlighted the appellants
    addiction to heroin since 2016, as well as the appellants very significant
    progress in dealing with his addiction issues. In addition to giving credit for
    pre-sentence custody, the sentencing judge noted and gave additional credit for
    the 3.5 months that the appellant had spent on restrictive release conditions
    without incident. The sentencing judge also ordered a probationary period of 12
    months to enable the appellant to continue addiction counselling.

[3]

The appellant filed an inmate appeal on April
    10, 2019. He served 6.5 months of his custodial sentence before being released
    on October 1, 2019 and has since been on a house arrest interim judicial release
    without incident.

[4]

Following a serious mental health episode, on
    December 25, 2020, the appellant was admitted to a 60-day in-treatment program.
    The appellant was diagnosed with anxiety and depression that was connected to
    substance abuse issues. The appellant received a certificate of completion of
    this program on February 23, 2021.

[5]

We agree that it is in the interests of justice
    that the sentence appeal be allowed as proposed by the parties. While the sentence
    imposed was fit, re‑incarceration of the appellant in the particular
    circumstances of this case is not in the public interest and would be
    deleterious to his prospects for rehabilitation. The appellant has served a meaningful
    portion of his sentence and has not re‑offended or breached his bail
    conditions. He has continued to undergo treatment for his addiction issues. It
    is in the public interest that the appellants rehabilitative progress continues
    uninterrupted and that he reintegrates to society as a productive and
    law-abiding individual.

Disposition

[6]

Accordingly, leave to appeal sentence is
    granted, and the remaining custodial sentence is stayed. The existing probation
    order is vacated, and a new probation order is to be entered for a period of 12
    months, with the compulsory conditions under s. 732.1(2) of the
Criminal
    Code
but no other optional conditions, except to continue drug addiction and
    related counselling or programming and to provide a consent to confirm compliance
    with same. All other ancillary orders as ordered by the sentencing judge remain
    in place.

M. Tulloch
    J.A.

L.B. Roberts
    J.A.

Gary
    Trotter J.A.



